231 F.2d 447
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.UNITED ASSOCIATION OF JOURNEYMEN AND APPRENTICES OF THEPLUMBING AND PIPE FITTING INDUSTRY OF THE UNITED STATES ANDCANADA, A.F. OF L., Plumbers and Stamfitters Local Union234, and C. L. Lipsey, Its Agent, Respondents.
No. 15850.
United States Court of Appeals Fifth Circuit.
April 12, 1956.

Owsley Vose, Atty., NLRB, Marcel Mallet-Prevost, Assistant General Counsel, NLRB, David P. Findling, Assoc.  Gen. Counsel, NLRB, Washington, D.C., Theophil C. Kammholz, General Counsel, Margaret M. Farmer, Attorneys, National Labor Relations Board, Washington, D.C., for petitioner.
Edwin C. Coffee, Edwin C. Coffee, Jr., Jacksonville, Fla., Coffee & Coffee, Jacksonville, Fla., for respondents.
Before RIVES, TUTTLE and JONES, Circuit Judges.
PER CURIAM.


1
Finding ourselves in agreement with the majority of the Board, 112 N.L.R.B. No. 177, as supported by the opinion of the Tenth Circuit in N.L.R.B. v. Local Union No. 55, 218 F.2d 226, 232, the order of the Board is


2
Enforced.